FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                                                               INDEX NO. 618997/2019
         Case
NYSCEF DOC.   2:19-cv-06459-WFK-SMG
            NO.  1                                                                         Document 1-1 Filed 11/15/19 PageRECEIVED
                                                                                                                            1 of 10 PageID #: 09/25/2019
                                                                                                                                     NYSCEF:  6




               SUPREME                        COURT                 OF THE                   STATE               OF NEW YORK
               COUNTY                  OF          SUFFOLK
               --------------------------------------------------------------X
               UZZY           SIERRA,                                                                                                                         S U         M M O N             S


                                                 Plaintiff,
                                                                                                                                                              Index         No.:
               -against-



               DAVID              EISENBERG                          and             DENNIS                 GUNN,                                             Date         Purchased:



                                                 Defendants.
               --------------------------------------------------------------X



         PLAINTIFF                        DESIGNATES                                  SUFFOLK                      COUNTY                 AS PLACE                        OF     TRIAL
         BASIS             OF VENUE                            IS   PLAINTIFF'S                               RESIDENCE


         YOU           ARE             HEREBY                       SUMMONED                                to      answer               the       Complaint                     in    this         action            by
                                                                               plaintiffs'
          serving            your             answer                on                                   attorneys                 within              20         days      after       service              of   this

          summons,                       exclusive                  of         the         day         of        service,           or        within              30      days        after         service              is

         complete                 if     this         summons                        is      not       personally                  delivered                 to     you      within           the      State             of
          New        York.               In      case          of    your             failure            to       answer            or        appear,              Judgment               will       be       taken

         against             you          by       default               for         the      relief          demanded                   in     the      Complaint.



          Dated:                          Mineola,                  New            York

                                          September                       24,          2019

                                                                                                                            DEFENDANTS'
           PLAINTIFF'S                          ADDRESS;                                                                                                            ADDRESSES:


           UZZY            SIERRA                                                                                           DAVID              EISENBERG
            1570          Sixth           Street                                                                            2733         Claudia              Court

           West          Babylon,                    N.Y.                                                                   Bellmore,                 N.Y.



                                                                                                                            DENNIS               GUNN
                                                                                                                            42     Chernucha                       Avenue

                                                                                                                            Merrick,             N.Y.

         Yours,            etc.
         The        Law         Offices               Of
         KENNEfH                  J                     Y                 S       CIATES




         By:        KENNE                H      J1AD
         Attorneyhor                            Plaintiff(s)
          1565         Franklin                   Avenue
          Mineola,                N.Y.           11501
          516-741-6800




                                                                                                              1 of 10
FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                                              INDEX NO. 618997/2019
         Case
NYSCEF DOC.   2:19-cv-06459-WFK-SMG
            NO.  1                                                                   Document 1-1 Filed 11/15/19 PageRECEIVED
                                                                                                                      2 of 10 PageID #: 09/25/2019
                                                                                                                               NYSCEF:  7




                 SUPREME                      COURT                 OF THE            STATE                OF NEW YORK
                 COUNTY                 OF SUFFOLK
                 --------------------------------------------------------------X
                 UZZY            SIERRA,                                                                                                        V E R         I F I        E D
                                                                                                                                                C O       M    P L A I N T

                                                   Plaintiff,


                 -against-                                                                                                                      Index         No.:


                 DAVID             EISENBERG                             and     DENNIS                 GUNN,
                                                                                                                                                Date        Purchased:

                                                   Defendants.
                 --------------------------------------------------------------X




                           Plaintiff,               UZZY             SIERRA,               by     her      attorneys,                KENNETH         J.     READY          85 ASSOCIATES,



         complaining                          of     defendants,                   DAVID                EISENBERG                     and      DENNIS           GUNN,            sets        forth



         and           alleges           as        follows:


                           1.             At        all     times          relevant              hereto,            plaintiff,          UZZY        SIERRA,            was       a resident


         of      the       State         of        New          York,          County            of     Suffolk.


                           2.             At        all     times          relevant              hereto,            defendant,               DAVID          EISENBERG,                   was          a


         resident                of     the         State           of    New      York.


                          3.             At          all        times           relevant                hereto,            defendant,               DENNIS             GUNN,            was           a


         resident                of     the         State           of    New      York.


                          4.             At         all     times         relevant              hereto,            defendant,               DAVID         EISENBERG,                 was        the



         registered                     owner                of      a     2005            35-foot            Formula                boat      bearing               New      York           State


         registration                    number                   NY-6231MD.


                          5.             At         all    times          relevant              hereto,            defendant,               DAVID         EISENBERG,                 was        the


         title         owner            of     a      2005           35-foot          Formula                 boat         bearing           New     York       State         registration



         number                  NY-6231MD.




                                                                                                        2 of 10
FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                                                                      INDEX NO. 618997/2019
         Case
NYSCEF DOC.   2:19-cv-06459-WFK-SMG
            NO.  1                                                                        Document 1-1 Filed 11/15/19 PageRECEIVED
                                                                                                                           3 of 10 PageID #: 09/25/2019
                                                                                                                                    NYSCEF:  8



                         6.                   At        all      times            relevant               hereto,                 defendant,                    DENNIS                    GUNN,                   was        the


          registered                        owner               of      a      2005            35-foot                Formula                   boat           bearing                 New            York             State


          registration                        number                   NY-6231MD.


                         7.                   At      all       times          relevant            hereto,                defendant,                       DENNIS               GUNN,                was         the     title


         owner                of        a      2005              35-foot               Formula                   boat          bearing                New           York           State             registration


         number                    NY-6231MD.


                         8.                   At        all      times            relevant               hereto,                 defendant,                    DAVID                EISENBERG,                              his



         agents,               servants                       and/or            employees                   maintained                       and           outfitted              said             Formula              boat



         bearing                New             York            State          registration                  number                  NY-6231MD.


                         9.                   At      all       times           relevant           hereto,                   defendant,                    DENNIS                 GUNN,               his         agents,


         servants                   and/or                    employees                 maintained                       and        outfitted                said       Formula                     boat         bearing


         New        York                State           registration                    number                   NY-6231MD.


                          10.                 At      all       times           relevant           hereto,                 the       Great            Peconic               Bay          was          a    navigable



         waterway                       and/or                tidewater                bordering                 on       or     lying       within             the        boundaries                       of    Suffolk



         County,                   State           of         New       York.


                         11.                  Defendants                       are      not      entitled                to      invoke           the         limited             liability               provisions


         of      CPLR              Article               16      as     this         lawsuit             falls          within            one         or     more          of     the         exceptions                    set


         forth       in        CPLR                Section                1602.


                         12.                  At      all       times            relevant            hereto,                   defendant,                    DENNIS                 GUNN,                   operated,


         managed                        and        controlled                   said        Formula                   boat        with          the         knowledge,                   permission                      and


         consent                   of    defendant,                      DAVID              EISENBERG.


                         13.                  Pursuant                   to      Section            48           of     the       Navigation                     Law         of        the         State          of    New


         York,           defendant,                            DAVID              EISENBERG,                             an       owner               is     liable         and              responsible                    for


         injuries               to       plaintiff,                  UZZY            SIERRA,               resulting                 from             negligence                  in         the      use         and/or




                                                                                                            3 of 10
FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                                                                  INDEX NO. 618997/2019
         Case
NYSCEF DOC.   2:19-cv-06459-WFK-SMG
            NO.  1                                                                            Document 1-1 Filed 11/15/19 PageRECEIVED
                                                                                                                               4 of 10 PageID #: 09/25/2019
                                                                                                                                        NYSCEF:  9



          operation                 of     said              Formula                    boat.


                        14.               At         all         times               relevant            hereto,                the      wrongdoing                     of    defendant,                   DENNIS


          GUNN,               in         the             use             and/or                  operation                     of      said          Formula                 boat          is    imputed                  to



         defendant,                      DAVID                   EISENBERG.


                 AS AND              FOR             A      FIRST              CAUSE              OF ACTION                    AGAINST               DEFENDANT,                    DENNIS               GUNN


                        15.               On               or           about              September                        1,         2019,           defendant,                    DENNIS                 GUNN,


         operated,                  managed                            and           controlled                    said        Formula                boat        bearing                New        York          State


         registration                     number                        NY-6231MD                            in      the    Great              Peconic           Bay,         in     the        State       of     New


         York,          County                 of        Suffolk.


                        16.                    At          all         times            relevant                  hereto,           defendant,                 DENNIS                GUNN,              operated


         said         Formula                  boat               at      a    speed             of   30           miles        per      hour         or      greater


                        17.               At         all         times                relevant               hereto,                defendant,                 DENNIS                GUNN,              operated


         said         Formula                  boat               at      an         unsafe           speed.


                        18.               At         all          times                relevant                   hereto,             defendant,                DENNIS                   GUNN,             did       not


         possess              a boating                          safety              certification.


                        19.               At         all          times                relevant                   hereto,             defendant,                 DENNIS                   GUNN,             hit      the


         wakes           of    several                   other                boats         without                  slowing            speed,           causing              the        bow      to    come         out


         of     and      crash             back                  into          the       water.


                        20.               At         all          times                relevant                   hereto,             defendant,                 DENNIS                   GUNN,             hit      the


         wakes           of        several                 other              boats,            as    described                     above,           before        coming                to     a stop.


                        21.               At         all         times                relevant               hereto,                defendant,                 DENNIS                GUNN,              operated


         said         Formula                  boat               in     a manner                     that           subjected                 the    passengers                    to     danger           and/or


         risk      of    serious                    injury.




                                                                                                                   4 of 10
FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                                                                           INDEX NO. 618997/2019
        CaseNO.
NYSCEF DOC.  2:19-cv-06459-WFK-SMG
                1                                                                        Document 1-1 Filed 11/15/19 PageRECEIVED
                                                                                                                          5 of 10 PageID #: 10
                                                                                                                                   NYSCEF:  09/25/2019




                        22.             On          or       about                September                         1,        2019,           plaintiff,                  UZZY            SIERRA,                properly


         was         a passenger                      on       said           Formula                    boat            operated                   by         defendant,                 DENNIS                  GUNN.


                        23.             On          or       about                 September                            1,         2019,           said             Formula               boat           was         caused



         violently               to      collide               with               the          wakes               of         several               other              boats,            causing                injury            to



         passengers,                     including                      plaintiff,                  UZZY            SIERRA.


                        24.             The              collisions                      described                       above              were                   caused            by         the          negligence,


         carelessness                         and          culpability                         of     defendants,                          DAVID                    EISENBERG                          and        DENNIS


         GUNN.


                        25.             The              collisions                       described                           above                were               caused              by           the        wanton,


         intentional,                   grossly               negligent,                       reckless                  conduct                   of        defendant,                  DENNIS                GUNN


                        26.             At      all          times               relevant                hereto,                     defendant,                       DENNIS               GUNN,                 operated


         said        Formula                   boat           in        a     manner                    that             constituted                           a     violation             of     the          New         York


         Navigation                    Law.


                        27.             By          reason                   of         the          foregoing,                       plaintiff,                    UZZY            SIERRA,                    sustained


         serious              bodily           injury              at       the         time          and          place              described                     above.


                        28.             By          reason                   of         the          foregoing,                       plaintiff,                    UZZY            SIERRA,                    sustained


         serious               bodily               injury                solely                due           to         the           wrongdoing                             of    defendants,                      DAVID


         EISENBERG                        and            DENNIS                    GUNN.


                        29.             By          reason                  of          the          foregoing,                       plaintiff,                    UZZY            SIERRA,                    has         been


         damaged                 in     an       amount                     which                   exceeds                  the       monetary                      limits         of    all         courts         having


         jurisdiction                   save          the       Supreme                         Court              of        the      State             of     New          York.




                                                                                                              5 of 10
FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                                                               INDEX NO. 618997/2019
        CaseNO.
NYSCEF DOC.  2:19-cv-06459-WFK-SMG
                1                                                                         Document 1-1 Filed 11/15/19 PageRECEIVED
                                                                                                                           6 of 10 PageID #: 11
                                                                                                                                    NYSCEF:  09/25/2019




               As     AND           FOR         A SECOND                    CAUSE           OF ACTION                 AGAINST              DEFENDANT,                   DAVID             EISENBERG


                        30.                Plaintiff,                  UZZY               SIERRA,                  repeats,              reiterates             and           realleges             each           and


         every         allegation                          contained                 in     the      preceding                   paragraphs                   as       though             fully       set      forth



         below.



                        31.               On           and           before           September                       1,     2019,          defendant,                  DAVID             EISENBERG,


         entrusted                   said            Formula                  boat          to    defendant,                    DENNIS                 GUNN.


                        32.               At         all      times            relevant                  hereto,            defendant,                  DAVID               EISENBERG,                        failed



         to      properly                instruct,                   train           and/or               educate              defendant,                 DENNIS                 GUNN,              on       boater



         safety           before               allowing                 him          to     operate                said       Formula                 boat.




                        33.               At         all      times            relevant                  hereto,            defendant,                  DAVID               EISENBERG,                        failed



         to       instruct,                    train            or          educate               defendant,                     DENNIS                  GUNN,                on     the           rules           and


         regulations                      of      safe          boat           operation                   before             allowing            him         to      operate             said        Formula


         boat.




                        34.               At         all      times            relevant                  hereto,             defendant,                  DAVID              EISENBERG,                        knew


         or      should              have              known                 that         defendant,                      DENNIS                GUNN,           was           not     experienced                      in



         the        operation                   of         speed            boats,          particularly                      said        Formula              boat.



                        35.               Prior               to       September                         1,    2019,              defendant,                   DENNIS                 GUNN,                  had         a



         history               of        unsafe                and/or                  reckless                operation                   of     speed               boats         including                  such


         operation                  of      said            Formula                  boat         that        caused              injury          to     plaintiff,             UZZY              SIERRA.


                        36.               At         all     times            relevant              hereto,                defendant              DAVID               EISENBERG,                         knew          or



         should               have             known                 that       defendant,                     DENNIS                  GUNN,              was         not       a safe            operator             of




                                                                                                              6 of 10
FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                                                                      INDEX NO. 618997/2019
        CaseNO.
NYSCEF DOC.  2:19-cv-06459-WFK-SMG
                1                                                                      Document 1-1 Filed 11/15/19 PageRECEIVED
                                                                                                                        7 of 10 PageID #: 12
                                                                                                                                 NYSCEF:  09/25/2019




         said        Formula                  boat.


                        37.            At       all         times          relevant                      hereto,             defendant,                    DAVID             EISENBERG,                               knew


         or     should           have               known              that            defendant,                      DENNIS                   GUNN,               had          a    history               of     unsafe



         and/or           reckless                    operation                   of     said            Formula                 boat.



                        38.            On           and        before               September                         1,     2019,             defendant,                  DAVID                EISENBERG,


         entrusted               said           Formula                    boat             to        defendant,                 DENNIS                    GUNN.


                        39.              At         all        times                relevant                    hereto,                  defendant,                       DAVID                 EISENBERG,


         negligently                 entrusted                      said         Formula                      boat          to   defendant,                   DENNIS                   GUNN.


                        40.            At           all        times                relevant                    hereto,                  defendant,                      DAVID                  EISENBERG,


         provided               said            Formula                    boat                  to     defendant,                   DENNIS                      GUNN,                and            in      so       doing


         supplied              a dangerous                          instrumentality                                  that        caused               or    contributed                     to        the         injuries



         sustained               plaintiff,                  UZZY               SIERRA.


                        41.            By           reason                 of          the            foregoing,                 plaintiff,                 UZZY             SIERRA,                        has           been



         damaged                in       an      amount                    which                  exceeds              the        monetary                   limits          of       all   courts                  having


         jurisdiction                  save           the        Supreme                         Court          of     the       State           of    New          York.



                        WHEREFORE,                                   plaintiff,                        UZZY                SIERRA,                    demands                    judgment                         against



         defendants,                     DAVID                 EISENBERG                                  and         DENNIS                    GUNN,               as      follows:                 in      the          First



         Cause           of     Action,                in     an       amount                         which          exceeds               the         monetary                   limits             of     all      courts



         having           jurisdiction                        save            the            Supreme                   Court              of     the        State           of       New         York;               in        the



         Second               Cause            of      Action,              in         an         amount               which             exceeds              the         monetary                    limits              of    all



         courts           having               jurisdiction                         save               the      Supreme                    Court            of      the          State          of        New          York;


         plaintiff             further                 demands                      exemplary                         damages                    due         to       the            wanton,                 reckless,




                                                                                                              7 of 10
FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                    INDEX NO. 618997/2019
        CaseNO.
NYSCEF DOC.  2:19-cv-06459-WFK-SMG
                1                                            Document 1-1 Filed 11/15/19 PageRECEIVED
                                                                                              8 of 10 PageID #: 13
                                                                                                       NYSCEF:  09/25/2019




         intentional        and        grossly         negligent           conduct           of     the        defendant(s),                  DENNIS      GUNN


         and/or         DAVID        EISENBERG;                 together        with       interest,                 costs       and      disbursements      of



         this     action.



         Dated:                 Mineola,         New     York

                                Septernber         24,      2019


                                                                              The      Law         Offices                Of

                                                                                 E        ETH      J.                             SSOCIATES




                                                                              By:      Ken              th    J.     Ready,            Esq\
                                                                              Attorneys                 for    Plaintiff

                                                                               1565       Franklin                  Avenue
                                                                              Third        Floor

                                                                              Mineola,             New             York        11501

                                                                              (516)741-6800




                                                                             8 of 10
FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                                                             INDEX NO. 618997/2019
        CaseNO.
NYSCEF DOC.  2:19-cv-06459-WFK-SMG
                1                                                                 Document 1-1 Filed 11/15/19 PageRECEIVED
                                                                                                                   9 of 10 PageID #: 14
                                                                                                                            NYSCEF:  09/25/2019




                                                                                  VERIFICATION




                                   KENNETH                          J.      READY,                       an        attorney                 duly          admitted               to        practice             law



           before          the        courts              of        the          State              of       New          York,         hereby              affirms             the        truth           of      the



           following              under             the         penalties                     of       perjury:



                                  Affiant                is      counsel                     to        the         plaintiffs,               UZZY            SIERRA,                  in      the         within



           action.



                                  Affiant                     has           read                   the         foregoing                     SUMMONS                            AND              VERIFIED


           COMPLAINT                        and         knows                the            contents                 thereof.



                                  The            same            is       true          of        Affiant's               own          knowledge,                    except           as      to      matters



           therein           stated                to     be          alleged                 upon                information                      and       belief,            and         as      to      those



           matters,              Affiant            believes                 them                 to     be       true.



                                  This            verification                         is      made                by      Affiant             and         not         by       the        Plaintiffs                as



           Plaintiffs            do        not      reside               within              Nassau                 County,              the       county              where          Affiant's             office



           is   located.



                                  The            grounds                   of      Affiant's                  belief              as    to      all       matters               not        stated           upon


           Affiant's              knowledge                          are          as         follows:                   records,               reports,                documents,                        papers,


           conversations                         with          client(s)               concerning                         the      within             matter,            etc.




           Dated:                  Mineola,                   N.Y.

                                   September                        24,         2019




                                                        KE               ETH           J.      READY




                                                                                                         9 of 10
FILED: SUFFOLK COUNTY CLERK 09/25/2019 11:48 AM                                                                                                                           INDEX NO. 618997/2019
       CaseNO.
NYSCEF DOC. 2:19-cv-06459-WFK-SMG
                1                                                             Document 1-1 Filed 11/15/19 Page RECEIVED
                                                                                                               10 of 10 PageID #: 09/25/2019
                                                                                                                         NYSCEF:  15




          Index            No.
          SUPREME                    COURT  OF THE                              STATE              OF NEW YORK
          COUNTY                   OF SUFFOLK


          UZZY           SIERRA,


                                           Plaintiff,


          -against-



          DAVID             EISENBERG                            and      DENNIS              GUNN,


                                           Defendants.




                                                                          SUMMONS                    AND      COMPLAINT



                                                                        KENNETH              J.    READY      65 ASSOCIATES
                                                                                    ATTORNEYS         FOR PLAINTIFF(S)
                                                                                    1565          FRANKLIN       AVENUE

                                                                              MINEOLA,              NEW      YORK     11501

                                                                                           (516)      741-6800


         To:
          Attorney(s)             for


          Service        of a copy               of the     within                                                                                       is hereby         admitted.
          Dated:          Mineola,               New      York
                         September                 24,     2019                                                                         ...............................

                                                                                                               Attorney(s)      for

                                                                                                             _____
                         Sir:     Please           take     notice
          NOTICE           OF ENTRY
          that     the     within          is a (certified) true copy of a
          entered          in the        office  of the Clerk   of the within                       named
          Court       on                                                                                                                                                           20              .
          NOTICE           OF       SETTLEMENT
          that     an     Order                                                                                      of which     the     within           is a true      copy    will   be
          presented              to the      Hon.                                                                                                                                   , one     of
          the
         judges          of the         within         named         Court,    at
          on
          Dated:
                                                                        KENNETH              J.    READY      8s ASSOCIATES
                                                                                      ATTORNEYS           FOR PIAINTIFF(S)


          To:




                                                                                                   10 of 10
